     Case 3:20-cv-01341-SALM Document 26 Filed 09/07/21 Page 1 of 9



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

------------------------------x
                              :
BOGDAN K.                     :        Civ. No. 3:20CV01341(SALM)
                              :
v.                            :
                              :
KILOLO KIJAKAZI,              :
ACTING COMMISSIONER, SOCIAL   :
SECURITY ADMINISTRATION       :
                              :        September 7, 2021
------------------------------x

   ORDER APPROVING STIPULATION FOR ALLOWANCE OF FEES UNDER THE
              EQUAL ACCESS TO JUSTICE ACT [Doc. #25]

     Plaintiff Bogdan K. (“plaintiff”) filed an application for

Disability Insurance Benefits on September 21, 2017, alleging

disability beginning February 1, 2017. See Certified Transcript

of the Administrative Record, Doc. #13, compiled on January 4,

2021, (hereinafter “Tr.”) at 191-92. Plaintiff’s application was

denied initially on April 18, 2018, see Tr. 117-26, and upon

reconsideration on August 2, 2018. See Tr. 129-31.

     On March 20, 2019, plaintiff, represented by Attorney Joyce

Samuel, appeared and testified at a hearing before

Administrative Law Judge (“ALJ”) Louis Bonsangue. See generally

Tr. 37-70, Tr. 75-78. On April 15, 2019, the ALJ issued an

unfavorable decision. See Tr. 14-30. On July 16, 2020, the

Appeals Council denied plaintiff’s request for review of the

ALJ’s decision, thereby making the ALJ’s April 15, 2019,

decision the final decision of the Commissioner. See Tr. 1-6.

                                   1
     Case 3:20-cv-01341-SALM Document 26 Filed 09/07/21 Page 2 of 9



Plaintiff, represented by Attorney Dennis G. Ciccarillo, timely

appealed that decision to this Court on September 9, 2020. [Doc.

#1]. The parties consented to the jurisdiction of the

undersigned on November 9, 2020. See Doc. #9.

     On January 5, 2021, the Commissioner (hereinafter the

“defendant” or the “Commissioner”) filed the official

transcript. [Doc. #13]. On April 12, 2021, after having received

two extensions of time, plaintiff filed a Motion to Reverse the

Decision of the Commissioner. See Docs. #14, #15, #16, #17, #18.

On June 9, 2021, defendant filed a Motion to Affirm the Decision

of the Commissioner [Doc. #21], to which plaintiff filed a

reply. [Doc. #22]. On August 9, 2021, the Court granted

plaintiff’s motion and remanded this matter for further

administrative proceedings. See Doc. #23. Judgment entered for

plaintiff on that same date. [Doc. #24].

     On August 25, 2021, the parties filed a Stipulation for

Allowance of Fees under the Equal Access to Justice Act (“EAJA”)

agreeing that the Commissioner should pay fees in the amount of

$9,700 (hereinafter the “Joint Stipulation”). [Doc. #25]. In the

Joint Stipulation it is also “agreed that Plaintiff” will be

“awarded costs under 28 U.S.C. §1920 in the amount of $400.00 to

be paid by the Judgment Fund.” Id. at 1 (footnote omitted).

Attached to the Joint Stipulation is an “Interim Statement of

Professional Services Rendered” detailing the number of hours

                                   2
     Case 3:20-cv-01341-SALM Document 26 Filed 09/07/21 Page 3 of 9



spent litigating the case on behalf of plaintiff (hereinafter

the “Statement of Services”). Doc. #25-1 at 3-4.

     Although the parties have reached an agreement as to the

appropriate award of fees and costs in this matter, the Court is

obligated to review the Statement of Services and determine

whether the proposed award is reasonable. “[T]he determination

of a reasonable fee under the EAJA is for the court rather than

the parties by way of stipulation.” Pribek v. Sec’y, Dep’t of

Health & Human Servs., 717 F. Supp. 73, 75 (W.D.N.Y. 1989)

(citation and internal quotation marks omitted); see also Rogers

v. Colvin, No. 4:13CV00945(TMC), 2014 WL 630907, at *1 (D.S.C.

Feb. 18, 2014); Design & Prod., Inc. v. United States, 21 Cl.

Ct. 145, 152 (1990) (holding that under the EAJA, “it is the

court’s responsibility to independently assess the

appropriateness and measure of attorney’s fees to be awarded in

a particular case, whether or not an amount is offered as

representing the agreement of the parties in the form of a

proposed stipulation”). The Court therefore has reviewed the

itemization of hours incurred by plaintiff’s counsel to

determine whether the stipulated fee amount is reasonable.

     For the reasons set forth herein, the Court APPROVES and SO

ORDERS the parties’ Joint stipulation [Doc. #25], for the

stipulated amount of $9,700. Further, in accordance with the

parties’ Joint Stipulation, plaintiff shall be awarded costs

                                   3
     Case 3:20-cv-01341-SALM Document 26 Filed 09/07/21 Page 4 of 9



under 28 U.S.C. §1920 in the amount of $400.00 to be paid by the

Judgment Fund.

                              DISCUSSION

     A party who prevails in a civil action against the United

States may seek an award of fees and costs under the EAJA, 28

U.S.C. §2412, the purpose of which is “to eliminate for the

average person the financial disincentive to challenging

unreasonable government actions.” Commissioner, I.N.S. v. Jean,

496 U.S. 154, 163 (1990) (citing Sullivan v. Hudson, 490 U.S.

877, 883 (1989)). In order for an award of attorney’s fees to

enter, this Court must find (1) that the plaintiff is a

prevailing party, (2) that the Commissioner’s position was

without substantial justification, (3) that no special

circumstances exist that would make an award unjust, and (4)

that the fee petition was filed within thirty days of final

judgment. See 28 U.S.C. §2412(d)(1)(B).

     In the Statement of Services attached to the Joint

Stipulation, plaintiff’s attorney claims fees for 55.5 hours of

work at a rate of $208.94 per hour. See Doc. #25-1 at 1, 3-4.

The parties have reached an agreement under which defendant

would pay $9,700 in fees, which represents approximately 46.4

hours of attorney time. It is plaintiff’s burden to establish

entitlement to a fee award, and the Court has the discretion to

determine what fee is “reasonable.” Hensley v. Eckerhart, 461

                                   4
     Case 3:20-cv-01341-SALM Document 26 Filed 09/07/21 Page 5 of 9



U.S. 424, 433, 437 (1983) (interpreting 42 U.S.C. §1988, which

allows a “prevailing party” to recover “a reasonable attorney’s

fee as part of the costs”).1 This Court has a duty to review

plaintiff’s itemized Statement of Services to determine the

reasonableness of the hours requested and to exclude hours “that

are excessive, redundant, or otherwise unnecessary[.]” Id. at

434. “Determining a ‘reasonable attorney’s fee’ is a matter that

is committed to the sound discretion of a trial judge.” J.O. v.

Astrue, No. 3:11CV01768(DFM), 2014 WL 1031666, at *1 (D. Conn.

Mar. 14, 2014) (quoting Perdue v. Kenny A., 559 U.S. 542, 558

(2010)).

     Here, the Court finds that plaintiff has satisfied the

requirements of 28 U.S.C. §2412(d)(1)(B), and that an award of

fees may enter. Specifically, the Court finds that: (1)

plaintiff is a prevailing party in light of the Court ordering a

remand of this matter for further administrative proceedings;

(2) the Commissioner’s position was without substantial

justification; (3) on the current record, no special

circumstances exist that would make an award unjust; and (4) the




1 The “standards set forth in [Hensley] are generally applicable
in all cases in which Congress has authorized an award of fees
to a ‘prevailing party.’” Hensley, 461 U.S. at 433 n.7.


                                   5
     Case 3:20-cv-01341-SALM Document 26 Filed 09/07/21 Page 6 of 9



fee petition was timely filed.2 See 28 U.S.C. §2412(d)(1)(B). The

Court next turns to the reasonableness of the fees sought.

     In this case, plaintiff’s counsel seeks payment for 46.4

hours of work, reduced from the 55.5 hours actually incurred.

See generally Docs. #25, #25-1. The administrative transcript in

this case was comprised of a substantial 1,334 pages and

plaintiff’s counsel submitted a thorough brief. See generally

Doc. #18-1. Plaintiff’s counsel also prepared a well-reasoned

reply memorandum. See Doc. #22. Additionally, counsel did not

represent plaintiff during the administrative proceedings. The

Court finds the attorney time reasonable for the work claimed,

including: review of the administrative transcript [Doc. #13];

preparation of the motion to reverse and supporting memorandum

[Docs. #18, #18-1]; preparation of the statement of material




2 Plaintiff’s motion is timely as it was filed within thirty days
after the time to appeal the final judgment had expired. See
Melkonyan v. Sullivan, 501 U.S. 89, 96 (1991) (“[A] ‘final
judgment’ for purposes of 28 U.S.C. §2412(d)(1)(B) means a
judgment rendered by a court that terminates the civil action
for which EAJA fees may be received. The 30–day EAJA clock
begins to run after the time to appeal that ‘final judgment’ has
expired.”). “The notice of appeal may be filed by any party
within 60 days after entry of the judgment” in cases where, as
here, one of the parties is “a United States officer or employee
sued in an official capacity[.]” Fed. R. App. P. 4(a)(1)(B),
(B)(iii). In this case, the 30-day EAJA clock would begin to run
on October 8, 2021, 60 days after judgment for plaintiff
entered. The parties filed the Joint Stipulation on August 25,
2021, well before the expiration of the filing deadline. See
Doc. #25.

                                   6
     Case 3:20-cv-01341-SALM Document 26 Filed 09/07/21 Page 7 of 9



facts [Doc. #18-2]; and preparation of the reply. [Doc. #22].

Cf. Rodriguez v. Astrue, No. 08CV00154(JCH)(HBF), 2009 WL

6319262, at *3 (D. Conn. Sept. 3, 2009) (“Relevant factors to

weigh include the size of the administrative record, the

complexity of the factual and legal issues involved, counsel’s

experience, and whether counsel represented the claimant during

the administrative proceedings.” (quotation marks and multiple

citations omitted)); see also Lechner v. Barnhart, 330 F. Supp.

2d 1005, 1012 (E.D. Wis. 2004); cf. Barbour v. Colvin, 993 F.

Supp. 2d 284, 291 (E.D.N.Y. 2014).

     “Courts throughout the Second Circuit have consistently

found that routine Social Security cases require, on average,

between [twenty] and [forty] hours of attorney time to

prosecute.” Poulin v. Astrue, No. 3:10CV1930(JBA)(JGM), 2012 WL

264579, at *3 (D. Conn. Jan. 27, 2012)(citations & internal

quotation marks omitted); Cobb v. Astrue, No.

3:08CV1130(MRK)(WIG), 2009 WL 2940205, at *3 (D. Conn. Sept. 2,

2009). “However, in cases where the specific circumstances

warrant it, courts do not hesitate to award fees in excess of

twenty to forty hours.” Butler v. Colvin, No.

3:13CV00607(CSH)(JGM), 2015 WL 1954645, at *2 (D. Conn. Apr. 29,

2015) (citation and quotation marks omitted). Although 46.4

hours just exceeds the presumptively reasonable time for

prosecuting a Social Security appeal, the agreed upon hours

                                   7
     Case 3:20-cv-01341-SALM Document 26 Filed 09/07/21 Page 8 of 9



sought are reasonable given the length of the record and the

fact that plaintiff’s counsel did not represent plaintiff during

the administrative proceedings. See, e.g., Yulfo-Reyes v.

Berryhill, No. 3:17CV02015(SALM), 2019 WL 582481, at *4-5 (D.

Conn. Feb. 13, 2019) (awarding fees for 60 hours of work where,

inter alia, the record at issue was over 2,000 pages, and

plaintiff’s pro bono counsel did not have experience in Social

Security law and did not represent plaintiff during the

administrative proceedings). Accordingly, the Court finds that

the stipulated time is reasonable, particularly in light of the

parties’ agreement, which adds weight to the claim that the fee

award claimed is reasonable. Therefore, an award of $9,700 in

fees is appropriate, and the Court APPROVES and SO ORDERS the

parties’ Joint Stipulation [Doc. #25], for the stipulated amount

of $9,700.

     In addition, upon filing the complaint in this matter,

plaintiff paid a filing fee in the amount of $400.00. See Doc.

#1. Thus, in accordance with the parties’ stipulation [Doc.

#25], plaintiff shall be awarded costs under 28 U.S.C. §1920 in

the amount of $400.00 to be paid by the Judgment Fund. See,

e.g., Christopher M. V. v. Comm’r of Soc. Sec., No.

1:19CV01500(JJM), 2021 WL 1746432, at *1 (W.D.N.Y. May 4, 2021)

(The court approved an EAJA stipulation providing for payment of

the filing fee pursuant to 28 U.S.C. §1920 where the docket

                                   8
     Case 3:20-cv-01341-SALM Document 26 Filed 09/07/21 Page 9 of 9



“reflect[ed] that plaintiff paid a filing fee in the amount of

$400.00 upon filing the complaint.”).

     SO ORDERED at New Haven, Connecticut this 7th day of

September, 2021

                                 /s/                  .
                           Hon. Sarah A. L. Merriam
                           United States Magistrate Judge




                                   9
